 1                             UNITED STATES DISTRICT COURT

 2                                     DISTRICT OF NEVADA

 3 U.S. BANK TRUST, N.A.,                                  Case No.: 2:18-cv-01045-APG-NJK

 4          Plaintiff                                            Order for Status Report

 5 v.

 6 SATICOY BAY LLC SERIES 1405 S.
   NELLIS 1038 and PACIFIC LEGENDS
 7 EAST CONDOMINIUM ASSOCIATES,

 8          Defendants

 9         On February 25, 2019, I granted defendant Saticoy Bay LLC Series 1405 S. Nellis 1038’s

10 (Saticoy) motion to dismiss and granted in part defendant Pacific Legends East Condominium

11 Association’s (Pacific) motion to dismiss. ECF No. 38. Plaintiff U.S. Bank Trust, N.A. and

12 Pacific thereafter agreed to extend the dispositive motion deadline to May 15, 2019. ECF No. 42.

13 Saticoy did not join in the extension even though its counterclaim is still pending. ECF No. 37.

14 On May 14, U.S. Bank Trust and Pacific notified the court they had reached a settlement. ECF

15 No. 43. Since then, no action has been taken in this case.

16         IT IS THEREFORE ORDERED that on or before September 6, 2019, the parties shall

17 either file a stipulation of dismissal on all remaining claims (including Saticoy’s counterclaim) or

18 a status report.

19         DATED this 13th day of August, 2019.

20

21
                                                         ANDREW P. GORDON
                                                         UNITED STATES DISTRICT JUDGE
22

23
